 1 Dina L. Santos, SBN 204200
   A Professional Law Corporation
 2 455 Capitol Mall, Suite 802
   Sacramento, CA 95814
 3 Telephone: (916) 447-0160
   Email: defense@dinasantos.com
 4

 5 Attorney for:
   RICHARD PHUNG
 6
                                   IN THE UNITED STATES DISTRICT COURT
 7
                                       EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,                             CASE NO. 15-00192 GEB
10
                                      Plaintiff,           STIPULATION REGARDING EXCLUDABLE
11                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
                              v.                           [PROPOSED] FINDINGS AND ORDER TO
12                                                         CONTINUE CASE TO 2/14/20 AT 9:00 A.M.
     RICHARD PHUNG,
13   SU QING LI
                                      Defendants
14

15                                                   STIPULATION

16          Plaintiff United States of America, by and through its counsel of record, Roger Yang, and

17 Defendants Richard Phung, represented by Attorney Dina Santos; Defendant Su Qing Li, represented by

18 Attorney Mark Jeffery Rosenblum, hereby stipulate as follows:

19          1.      By previous order, this matter was set for status on December 6, 2019.

20          2.      By this stipulation, defendants now move to continue the status conference until February

21 14, 2020, and to exclude time between December 6, 2019, and February 14, 2020, under Local Code T4.

22 Plaintiff does not oppose this request. The Defense continues to conduct investigation, review discovery

23 and negotiate with the Government. The parties are in active negotiations and require additional time to

24 complete negotiations and investigation that may affect the final outcome of the respective cases.

25          3.      The parties agree and stipulate, and request that the Court find the following:

26                  a)       Counsel for defendants desire additional time to continue to conduct

27          investigation, and to otherwise prepare for trial. Counsel for defendants believe that failure to

28          grant the above-requested continuance would deny them the reasonable time necessary for

      Stip. & [Proposed] Order Continuing Status Conf. &   1
      Excluding Time Periods Under Speedy Trial Act
30
 1          effective preparation, taking into account the exercise of due diligence. The government does

 2          not object to the continuance.

 3                  b)       Based on the above-stated findings, the ends of justice served by continuing the

 4          case as requested outweigh the interest of the public and the defendant in a trial within the

 5          original date prescribed by the Speedy Trial Act.

 6                  c)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 7          et seq., within which trial must commence, the time period of December 6, 2019, to February 20.

 8          2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 9          T4] because it results from a continuance granted by the Court at defendants request on the basis

10          of the Court’s finding that the ends of justice served by taking such action outweigh the best

11          interest of the public and the defendants in a speedy trial.

12          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

13 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

14 must commence.

15

16          IT IS SO STIPULATED.

17 Dated: November 27, 2019                                    MCGREGOR SCOTT
                                                               United States Attorney
18

19                                                             /s/ Roger Yang
                                                               ROGER YANG
20                                                             Assistant United States Attorney

21

22

23
     Dated: November 27, 2019                              /s/ Dina L. Santos
24
                                                           DINA L. SANTOS, ESQ.
25                                                         Attorney for RICHARD PHUNG

26
            ///
27          //
            /
28

      Stip. & [Proposed] Order Continuing Status Conf. &   2
      Excluding Time Periods Under Speedy Trial Act
30
 1 Dated: November 27, 2019                                     /s/ Mark Jeffery Rosenblum
                                                                MARK JEFFERY ROSENBLUM, ESQ.
 2                                                              Attorney for SU QING LI

 3

 4

 5

 6                                                        ORDER
 7         IT IS SO FOUND AND ORDERED.
 8         Dated: December 2, 2019
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     Stip. & [Proposed] Order Continuing Status Conf. &     3
     Excluding Time Periods Under Speedy Trial Act
30
